DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed July 18, 2022.
Claims 1-5, 10-12, and 14-19 have been amended.  Claims 1-20 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0318439 to Veerapaneni et al. (hereinafter “Veerapaneni”) and further in view of US Pub. No. 2004/0006601 to Bernstein et al. (hereinafter “Bernstein”).

As to Claim 1, Veerapaneni discloses a method comprising: 
receiving a set of messaging requests to transmit a message to at least one recipient device (Figure 2 of Veerapaneni discloses sending a message with a code to user device via aggregator.  Paragraph [0046] of Veerapaneni discloses the system may try to resend the code one or more subsequent times. Once the code is received, the system may attribute the sent time with the most recent time the user requested the code); 
making a plurality of messaging attempts for each of the set of messaging requests, the plurality of messaging attempts including an initial transmission of the message to the at least one recipient device and one or more repeated transmissions of the message to the at least one recipient device (Figure 2 of Veerapaneni discloses sending a message with a code to user device via aggregator. Paragraph [0046] of Veerapaneni discloses the system may try to resend the code one or more subsequent times. Once the code is received, the system may attribute the sent time with the most recent time the user requested the code); 
receiving delivery feedback, automatically determining which messaging attempt of the plurality of messaging attempts the delivery feedback is to be mapped to, and associating the delivery feedback with at least one determined messaging attempt of the plurality of messaging attempts (Figure 2 of Veerapaneni discloses receiving code from user via login and providing send/receiving information to the statistics system.  Paragraph [0041] of Veerapaneni discloses receiving the code from the website also serves to provide an indication that the user received the message with the code data intact (e.g., the SMS message was not garbled). Information about receiving the code can be sent to the identity verification/authentication system.  Paragraph [0046] of Veerapaneni discloses the system may try to resend the code one or more subsequent times. Once the code is received, the system may attribute the sent time with the most recent time the user requested the code); and 
updating a delivery status of the at least one determined messaging attempt in an accessible message data resource that communicates status of the message (Figure 2 of Veerapaneni discloses receiving code from user via login and providing send/receiving information to the statistics system.  Paragraph [0041] of Veerapaneni discloses receiving the code from the website also serves to provide an indication that the user received the message with the code data intact (e.g., the SMS message was not garbled). Information about receiving the code can be sent to the identity verification/authentication system.  Paragraph [0054] of Veerapaneni discloses The message summary report can include one or more of, routing information (e.g., aggregator), geographic region the message was sent to, a time when the message with the code was sent, a time when the code was received from the user device, a service identifier (e.g., an identifier of the service making the authentication/identification request), a message or call identifier (e.g., an identifier used by the service making the request to identify the request), or an identifier of the type of authentication or identification being used. In addition to send/receive information for completed messages, information about messages that were sent, but for which no code was received can also be provided to the statistics system).
	Bernstein further discloses determining which messaging attempt of the plurality of messaging attempts the delivery feedback is to be mapped to.
	Paragraph [0044] of Bernstein discloses after either an attempted delivery succeeds or attempts by all the qualified services have failed, the outcome is reported to a monitor of delivery performance in step 1018, and the optimized persistent messaging method 1000 is completed.  Paragraph [0048] of Bernstein discloses the OPM system 106 repeatedly attempts delivery 1118 of the message until the delivery is successful or all the qualified delivery services have been tried and failed. The delivery performance is monitored by the carrier service monitor 242. The carrier service monitor 242 then generates service statistics 1206 for storage in the service profile database table 226 and statistics for the customer 1208 for storage in the customer profile database table 228.  Paragraph [0007] of Bernstein discloses the present invention may include monitoring the delivery services to accumulate performance statistics concerning their message delivery performance and utilizing the accumulated performance statistics to determine which delivery services meet predefined minimum performance requirements or best meet the set of prioritization criteria that are applicable to messages.
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the message resending system as disclosed by Veerapaneni, with tracking statistics of delivery performance as disclosed by Bernstein.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Veerapaneni and Bernstein are directed toward message resending systems and as such it would be obvious to use the techniques of one in the other.
	
As to Claim 2, Veerapaneni-Bernstein discloses the method of claim 1, wherein receiving delivery feedback, automatically determining which messaging attempt of the plurality of messaging attempts the delivery feedback is to be mapped to, and associating the delivery feedback to at least one determined messaging attempt comprises contextually associating the delivery feedback with one messaging attempt in the plurality of messaging attempts (Figure 2 of Veerapaneni discloses receiving code from user via login and providing send/receiving information to the statistics system.  Paragraph [0041] of Veerapaneni discloses receiving the code from the website also serves to provide an indication that the user received the message with the code data intact (e.g., the SMS message was not garbled). Information about receiving the code can be sent to the identity verification/authentication system.  Paragraph [0054] of Veerapaneni discloses The message summary report can include one or more of, routing information (e.g., aggregator), geographic region the message was sent to, a time when the message with the code was sent, a time when the code was received from the user device, a service identifier (e.g., an identifier of the service making the authentication/identification request), a message or call identifier (e.g., an identifier used by the service making the request to identify the request), or an identifier of the type of authentication or identification being used. In addition to send/receive information for completed messages, information about messages that were sent, but for which no code was received can also be provided to the statistics system.  Paragraph [0044] of Bernstein discloses after either an attempted delivery succeeds or attempts by all the qualified services have failed, the outcome is reported to a monitor of delivery performance in step 1018, and the optimized persistent messaging method 1000 is completed.  Paragraph [0048] of Bernstein discloses the OPM system 106 repeatedly attempts delivery 1118 of the message until the delivery is successful or all the qualified delivery services have been tried and failed. The delivery performance is monitored by the carrier service monitor 242. The carrier service monitor 242 then generates service statistics 1206 for storage in the service profile database table 226 and statistics for the customer 1208 for storage in the customer profile database table 228.  Paragraph [0007] of Bernstein discloses the present invention may include monitoring the delivery services to accumulate performance statistics concerning their message delivery performance and utilizing the accumulated performance statistics to determine which delivery services meet predefined minimum performance requirements or best meet the set of prioritization criteria that are applicable to messages).

As to Claim 3, Veerapaneni-Bernstein discloses the method of claim 2, wherein contextually associating the delivery feedback with the one messaging attempt in the plurality of messaging attempts comprises determining the one messaging attempt is the messaging attempt most recently transmitted, and in response to determining the one message attempt is the messaging attempt most recently transmitted, applying the delivery feedback to the one messaging attempt (Paragraph [0046] of Veerapaneni discloses the system may try to resend the code one or more subsequent times. Once the code is received, the system may attribute the sent time with the most recent time the user requested the code.  Paragraph [0044] of Bernstein discloses after either an attempted delivery succeeds or attempts by all the qualified services have failed, the outcome is reported to a monitor of delivery performance in step 1018, and the optimized persistent messaging method 1000 is completed.  Paragraph [0048] of Bernstein discloses the OPM system 106 repeatedly attempts delivery 1118 of the message until the delivery is successful or all the qualified delivery services have been tried and failed. The delivery performance is monitored by the carrier service monitor 242. The carrier service monitor 242 then generates service statistics 1206 for storage in the service profile database table 226 and statistics for the customer 1208 for storage in the customer profile database table 228.  Paragraph [0007] of Bernstein discloses the present invention may include monitoring the delivery services to accumulate performance statistics concerning their message delivery performance and utilizing the accumulated performance statistics to determine which delivery services meet predefined minimum performance requirements or best meet the set of prioritization criteria that are applicable to messages).

As to Claim 4, Veerapaneni-Bernstein discloses the method of claim 1, wherein the messaging requests are for passcode delivery; wherein making the plurality of messaging attempts comprises making passcode messaging attempts; wherein receiving the delivery feedback is based on passcode usage; and wherein updating the delivery status of the at least one messaging attempt comprises, in response to successful passcode usage, updating the delivery status to indicate successful delivery (Figure 2 of Veerapaneni discloses receiving code from user via login and providing send/receiving information to the statistics system.  Paragraph [0041] of Veerapaneni discloses receiving the code from the website also serves to provide an indication that the user received the message with the code data intact (e.g., the SMS message was not garbled). Information about receiving the code can be sent to the identity verification/authentication system.  Paragraph [0054] of Veerapaneni discloses The message summary report can include one or more of, routing information (e.g., aggregator), geographic region the message was sent to, a time when the message with the code was sent, a time when the code was received from the user device, a service identifier (e.g., an identifier of the service making the authentication/identification request), a message or call identifier (e.g., an identifier used by the service making the request to identify the request), or an identifier of the type of authentication or identification being used. In addition to send/receive information for completed messages, information about messages that were sent, but for which no code was received can also be provided to the statistics system).

As to Claim 7, Veerapaneni-Bernstein discloses the method of claim 1, further comprising making a new message attempt, which comprises selecting a routing service to use when making the new message attempt based in part on the delivery status of the message attempt (Paragraph [0019] of Veerapaneni discloses the method can further include selecting a route for a subsequent message based on deliverability information).

As to Claim 8, Veerapaneni-Bernstein discloses the method of claim 1, further comprising reattempting transmission of a new message attempt when a successful delivery status is not updated for the message attempt within a time window from a time of making the message attempt (Paragraph [0046] of Veerapaneni discloses the system may try to resend the code one or more subsequent times. Once the code is received, the system may attribute the sent time with the most recent time the user requested the code).

As to Claim 9, Veerapaneni-Bernstein discloses the method of claim 1, wherein updating the delivery status of the at least one messaging attempt comprises initiating, in response to a change in delivery status of the message request, an outbound communication to a callback universal resource identifier (URI) with the delivery status of the message (Figure 2 of Veerapaneni discloses receiving code from user via login and providing send/receiving information to the statistics system).

As to Claim 10, Veerapaneni discloses a system comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising: 
receiving a set of messaging requests to transmit a message to at least one recipient device (Figure 2 of Veerapaneni discloses sending a message with a code to user device via aggregator.  Paragraph [0046] of Veerapaneni discloses the system may try to resend the code one or more subsequent times. Once the code is received, the system may attribute the sent time with the most recent time the user requested the code); 
making a plurality of messaging attempts for each of the set of messaging requests, the plurality of messaging attempts including an initial transmission of the message to the at least one recipient device and one or more repeated transmissions of the message to the at least one recipient device (Figure 2 of Veerapaneni discloses sending a message with a code to user device via aggregator. Paragraph [0046] of Veerapaneni discloses the system may try to resend the code one or more subsequent times. Once the code is received, the system may attribute the sent time with the most recent time the user requested the code); 
receiving delivery feedback, automatically determining which messaging attempt of the plurality of messaging attempts the delivery feedback is to be mapped to, and associating the delivery feedback with at least one determined messaging attempt of the plurality of messaging attempts (Figure 2 of Veerapaneni discloses receiving code from user via login and providing send/receiving information to the statistics system.  Paragraph [0041] of Veerapaneni discloses receiving the code from the website also serves to provide an indication that the user received the message with the code data intact (e.g., the SMS message was not garbled). Information about receiving the code can be sent to the identity verification/authentication system); and 
updating a delivery status of the at least one determined messaging attempt in an accessible message data resource that communicates status of the message (Figure 2 of Veerapaneni discloses receiving code from user via login and providing send/receiving information to the statistics system.  Paragraph [0041] of Veerapaneni discloses receiving the code from the website also serves to provide an indication that the user received the message with the code data intact (e.g., the SMS message was not garbled). Information about receiving the code can be sent to the identity verification/authentication system.  Paragraph [0054] of Veerapaneni discloses The message summary report can include one or more of, routing information (e.g., aggregator), geographic region the message was sent to, a time when the message with the code was sent, a time when the code was received from the user device, a service identifier (e.g., an identifier of the service making the authentication/identification request), a message or call identifier (e.g., an identifier used by the service making the request to identify the request), or an identifier of the type of authentication or identification being used. In addition to send/receive information for completed messages, information about messages that were sent, but for which no code was received can also be provided to the statistics system).
Bernstein further discloses determining which messaging attempt of the plurality of messaging attempts the delivery feedback is to be mapped to.
	Paragraph [0044] of Bernstein discloses after either an attempted delivery succeeds or attempts by all the qualified services have failed, the outcome is reported to a monitor of delivery performance in step 1018, and the optimized persistent messaging method 1000 is completed.  Paragraph [0048] of Bernstein discloses the OPM system 106 repeatedly attempts delivery 1118 of the message until the delivery is successful or all the qualified delivery services have been tried and failed. The delivery performance is monitored by the carrier service monitor 242. The carrier service monitor 242 then generates service statistics 1206 for storage in the service profile database table 226 and statistics for the customer 1208 for storage in the customer profile database table 228.  Paragraph [0007] of Bernstein discloses the present invention may include monitoring the delivery services to accumulate performance statistics concerning their message delivery performance and utilizing the accumulated performance statistics to determine which delivery services meet predefined minimum performance requirements or best meet the set of prioritization criteria that are applicable to messages.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 11, Veerapaneni-Bernstein discloses the system of claim 10, wherein receiving delivery feedback, automatically determining which messaging attempt of the plurality of messaging attempts the delivery feedback is to be mapped to, and associating the delivery feedback to at least one determined messaging attempt comprises contextually associating the delivery feedback with one messaging attempt in the plurality of messaging attempts (Figure 2 of Veerapaneni discloses receiving code from user via login and providing send/receiving information to the statistics system.  Paragraph [0041] of Veerapaneni discloses receiving the code from the website also serves to provide an indication that the user received the message with the code data intact (e.g., the SMS message was not garbled). Information about receiving the code can be sent to the identity verification/authentication system.  Paragraph [0054] of Veerapaneni discloses The message summary report can include one or more of, routing information (e.g., aggregator), geographic region the message was sent to, a time when the message with the code was sent, a time when the code was received from the user device, a service identifier (e.g., an identifier of the service making the authentication/identification request), a message or call identifier (e.g., an identifier used by the service making the request to identify the request), or an identifier of the type of authentication or identification being used. In addition to send/receive information for completed messages, information about messages that were sent, but for which no code was received can also be provided to the statistics system.  Paragraph [0044] of Bernstein discloses after either an attempted delivery succeeds or attempts by all the qualified services have failed, the outcome is reported to a monitor of delivery performance in step 1018, and the optimized persistent messaging method 1000 is completed.  Paragraph [0048] of Bernstein discloses the OPM system 106 repeatedly attempts delivery 1118 of the message until the delivery is successful or all the qualified delivery services have been tried and failed. The delivery performance is monitored by the carrier service monitor 242. The carrier service monitor 242 then generates service statistics 1206 for storage in the service profile database table 226 and statistics for the customer 1208 for storage in the customer profile database table 228.  Paragraph [0007] of Bernstein discloses the present invention may include monitoring the delivery services to accumulate performance statistics concerning their message delivery performance and utilizing the accumulated performance statistics to determine which delivery services meet predefined minimum performance requirements or best meet the set of prioritization criteria that are applicable to messages.).

As to Claim 12, Veerapaneni-Bernstein discloses the system of claim 11, wherein contextually associating the delivery feedback with the one messaging attempt in the plurality of messaging attempts comprises determining the one messaging attempt is the messaging attempt most recently transmitted, and in response to determining the one message attempt is the messaging attempt most recently transmitted, applying the delivery feedback to the one messaging attempt (Paragraph [0046] of Veerapaneni discloses the system may try to resend the code one or more subsequent times. Once the code is received, the system may attribute the sent time with the most recent time the user requested the code).

As to Claim 13, Veerapaneni-Bernstein discloses the system of claim 10, wherein the messaging requests are for passcode delivery; wherein transmitting the messaging attempts comprises transmitting passcode messaging attempts; wherein receiving the delivery feedback is based on passcode usage; and wherein updating the delivery status of the at least one messaging attempt comprises, in response to successful passcode usage, updating the delivery status to indicate successful delivery (Figure 2 of Veerapaneni discloses receiving code from user via login and providing send/receiving information to the statistics system.  Paragraph [0041] of Veerapaneni discloses receiving the code from the website also serves to provide an indication that the user received the message with the code data intact (e.g., the SMS message was not garbled). Information about receiving the code can be sent to the identity verification/authentication system.  Paragraph [0054] of Veerapaneni discloses The message summary report can include one or more of, routing information (e.g., aggregator), geographic region the message was sent to, a time when the message with the code was sent, a time when the code was received from the user device, a service identifier (e.g., an identifier of the service making the authentication/identification request), a message or call identifier (e.g., an identifier used by the service making the request to identify the request), or an identifier of the type of authentication or identification being used. In addition to send/receive information for completed messages, information about messages that were sent, but for which no code was received can also be provided to the statistics system).

As to Claim 15, Veerapaneni discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising: 
receiving a set of messaging requests to transmit a message to at least one recipient device (Figure 2 of Veerapaneni discloses sending a message with a code to user device via aggregator.  Paragraph [0046] of Veerapaneni discloses the system may try to resend the code one or more subsequent times. Once the code is received, the system may attribute the sent time with the most recent time the user requested the code); 
making a plurality of messaging attempts for each of the set of messaging requests, the plurality of messaging attempts including an initial transmission of the message to the at least one recipient device and one or more repeated transmissions of the message to the at least one recipient device (Figure 2 of Veerapaneni discloses sending a message with a code to user device via aggregator. Paragraph [0046] of Veerapaneni discloses the system may try to resend the code one or more subsequent times. Once the code is received, the system may attribute the sent time with the most recent time the user requested the code); 
receiving delivery feedback, automatically determining which messaging attempt of the plurality of messaging attempts the delivery feedback is to be mapped to, and associating the delivery feedback with at least one determined messaging attempt of the plurality of messaging attempts (Figure 2 of Veerapaneni discloses receiving code from user via login and providing send/receiving information to the statistics system.  Paragraph [0041] of Veerapaneni discloses receiving the code from the website also serves to provide an indication that the user received the message with the code data intact (e.g., the SMS message was not garbled). Information about receiving the code can be sent to the identity verification/authentication system); and 
updating a delivery status of the at least one determined messaging attempt in an accessible message data resource that communicates status of the message (Figure 2 of Veerapaneni discloses receiving code from user via login and providing send/receiving information to the statistics system.  Paragraph [0041] of Veerapaneni discloses receiving the code from the website also serves to provide an indication that the user received the message with the code data intact (e.g., the SMS message was not garbled). Information about receiving the code can be sent to the identity verification/authentication system.  Paragraph [0054] of Veerapaneni discloses The message summary report can include one or more of, routing information (e.g., aggregator), geographic region the message was sent to, a time when the message with the code was sent, a time when the code was received from the user device, a service identifier (e.g., an identifier of the service making the authentication/identification request), a message or call identifier (e.g., an identifier used by the service making the request to identify the request), or an identifier of the type of authentication or identification being used. In addition to send/receive information for completed messages, information about messages that were sent, but for which no code was received can also be provided to the statistics system).
Bernstein further discloses determining which messaging attempt of the plurality of messaging attempts the delivery feedback is to be mapped to.
	Paragraph [0044] of Bernstein discloses after either an attempted delivery succeeds or attempts by all the qualified services have failed, the outcome is reported to a monitor of delivery performance in step 1018, and the optimized persistent messaging method 1000 is completed.  Paragraph [0048] of Bernstein discloses the OPM system 106 repeatedly attempts delivery 1118 of the message until the delivery is successful or all the qualified delivery services have been tried and failed. The delivery performance is monitored by the carrier service monitor 242. The carrier service monitor 242 then generates service statistics 1206 for storage in the service profile database table 226 and statistics for the customer 1208 for storage in the customer profile database table 228.  Paragraph [0007] of Bernstein discloses the present invention may include monitoring the delivery services to accumulate performance statistics concerning their message delivery performance and utilizing the accumulated performance statistics to determine which delivery services meet predefined minimum performance requirements or best meet the set of prioritization criteria that are applicable to messages.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 16, Veerapaneni-Bernstein discloses the non-transitory computer-readable medium of claim 15, wherein receiving delivery feedback, automatically determining which messaging attempt of the plurality of messaging attempts the delivery feedback is to be mapped to, and associating the delivery feedback to at least one determined messaging attempt comprises contextually associating the delivery feedback with one messaging attempt in the plurality of messaging attempts (Figure 2 of Veerapaneni discloses receiving code from user via login and providing send/receiving information to the statistics system.  Paragraph [0041] of Veerapaneni discloses receiving the code from the website also serves to provide an indication that the user received the message with the code data intact (e.g., the SMS message was not garbled). Information about receiving the code can be sent to the identity verification/authentication system.  Paragraph [0054] of Veerapaneni discloses The message summary report can include one or more of, routing information (e.g., aggregator), geographic region the message was sent to, a time when the message with the code was sent, a time when the code was received from the user device, a service identifier (e.g., an identifier of the service making the authentication/identification request), a message or call identifier (e.g., an identifier used by the service making the request to identify the request), or an identifier of the type of authentication or identification being used. In addition to send/receive information for completed messages, information about messages that were sent, but for which no code was received can also be provided to the statistics system.  Paragraph [0044] of Bernstein discloses after either an attempted delivery succeeds or attempts by all the qualified services have failed, the outcome is reported to a monitor of delivery performance in step 1018, and the optimized persistent messaging method 1000 is completed.  Paragraph [0048] of Bernstein discloses the OPM system 106 repeatedly attempts delivery 1118 of the message until the delivery is successful or all the qualified delivery services have been tried and failed. The delivery performance is monitored by the carrier service monitor 242. The carrier service monitor 242 then generates service statistics 1206 for storage in the service profile database table 226 and statistics for the customer 1208 for storage in the customer profile database table 228.  Paragraph [0007] of Bernstein discloses the present invention may include monitoring the delivery services to accumulate performance statistics concerning their message delivery performance and utilizing the accumulated performance statistics to determine which delivery services meet predefined minimum performance requirements or best meet the set of prioritization criteria that are applicable to messages).

As to Claim 17, Veerapaneni-Bernstein discloses the non-transitory computer-readable medium of claim 16, wherein contextually associating the delivery feedback with the one messaging attempt in the plurality of messaging attempts comprises determining the one messaging attempt is the messaging attempt most recently transmitted, and in response to determining the one message attempt is the messaging attempt most recently transmitted, applying the delivery feedback to the one messaging attempt (Paragraph [0046] of Veerapaneni discloses the system may try to resend the code one or more subsequent times. Once the code is received, the system may attribute the sent time with the most recent time the user requested the code).

As to Claim 18, Veerapaneni-Bernstein discloses the non-transitory computer-readable medium of claim 15, wherein the messaging requests are for passcode delivery; wherein making the plurality of messaging attempts comprises making a set of passcode messaging attempts; wherein receiving the delivery feedback is based on passcode usage; and wherein updating the delivery status of the at least one messaging attempt comprises, in response to successful passcode usage, updating the delivery status to indicate successful delivery (Figure 2 of Veerapaneni discloses receiving code from user via login and providing send/receiving information to the statistics system.  Paragraph [0041] of Veerapaneni discloses receiving the code from the website also serves to provide an indication that the user received the message with the code data intact (e.g., the SMS message was not garbled). Information about receiving the code can be sent to the identity verification/authentication system.  Paragraph [0054] of Veerapaneni discloses The message summary report can include one or more of, routing information (e.g., aggregator), geographic region the message was sent to, a time when the message with the code was sent, a time when the code was received from the user device, a service identifier (e.g., an identifier of the service making the authentication/identification request), a message or call identifier (e.g., an identifier used by the service making the request to identify the request), or an identifier of the type of authentication or identification being used. In addition to send/receive information for completed messages, information about messages that were sent, but for which no code was received can also be provided to the statistics system).

As to Claim 20, Veerapaneni-Bernstein discloses the non-transitory computer-readable medium of claim 1, wherein updating the delivery status of the at least one messaging attempt comprises initiating, in response to a change in delivery status of the message request, an outbound communication to a callback universal resource identifier (URI) with the delivery status of the message (Figure 2 of Veerapaneni discloses receiving code from user via login and providing send/receiving information to the statistics system).

Claims 5, 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Veerapaneni-Bernstein and further in view of US Pub. No. 2014/0031070 to Nowack et al. (hereinafter “Nowack”).

As to Claim 5, Veerapaneni-Bernstein discloses the method of claim 1.  Veerapaneni-Bernstein does not explicitly disclose wherein a messaging request in the plurality of messaging requests specifies messaging content that includes a link; wherein making the set of messaging attempts comprises making a messaging attempt using a redirecting link in place of the link; and wherein receiving delivery feedback comprises receiving an access request at the redirecting link as indication of successful delivery.
However, Nowack discloses this.  Paragraph [0039] of Nowack discloses the coded identifier may alternatively be redirection-URI. The redirection URI is a tracking URI that monitors when a user accesses the URI and also redirects a user to an original URI.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine message delivery system as disclosed by Veerapaneni, with sending a link as disclosed by Nowack.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Veerapaneni and Nowack are directed toward message delivery systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 6, Veerapaneni-Bernstein discloses the method of claim 1.  Veerapaneni-Bernstein does not explicitly disclose wherein updating the delivery status of the at least one messaging attempt comprises updating non-transitory computer readable memory to update an application programming interface resource with the states of the at least one messaging attempt.
Paragraph [0028] of Nowack discloses reports may be filed programmatically using an API.
Examiner recites the same rationale to combine used for claim 5.
 
As to Claim 14, Veerapaneni-Bernstein discloses the system of claim 10.  Veerapaneni-Bernstein does not explicitly disclose wherein a messaging request in the set of messaging requests specifies messaging content that includes a link; wherein making the plurality of messaging attempts comprises making a messaging attempt using a redirecting link in place of the link; and wherein receiving delivery feedback comprises receiving an access request at the redirecting link as indication of successful delivery.
However, Nowack discloses this.  Paragraph [0039] of Nowack discloses the coded identifier may alternatively be redirection-URI. The redirection URI is a tracking URI that monitors when a user accesses the URI and also redirects a user to an original URI.
Examiner recites the same rationale to combine used for claim 5.

As to Claim 19, Veerapaneni-Bernstein discloses the non-transitory computer-readable medium of claim 15.  Veerapaneni-Bernstein does not explicitly disclose wherein a messaging request in the plurality of messaging requests specifies messaging content that includes a link; wherein making the set of messaging attempts comprises making a messaging attempt using a redirecting link in place of the link; and wherein receiving delivery feedback comprises receiving an access request at the redirecting link as indication of successful delivery.
However, Nowack discloses this.  Paragraph [0039] of Nowack discloses the coded identifier may alternatively be redirection-URI. The redirection URI is a tracking URI that monitors when a user accesses the URI and also redirects a user to an original URI.
Examiner recites the same rationale to combine used for claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448